Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-53, drawn to a downhole pumping system/method.
Group II, claim(s) 54-60, drawn to a transformer.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the special technical feature of the Group I invention: a multiphase motor coupled to a pump having a forward direction and a backspin direction; a motor drive configured to be electrically coupled to the supply power and the multiphase motor; and a system control module electrically coupled to the motor drive and to the multiphase motor and configured to determine an occurrence of an interruption of the motor drive and configured to control a rotational aspect of the multiphase motor as claimed therein is not present in the invention of Group II. The special technical feature of the Group II invention: a multiphase primary winding connected to the multiphase power supply; a first secondary coil including a plurality of first output taps and in electrical transfer arrangement with the primary winding; a first moveable contact switch configured to be electrically coupled to an electric machine and selectively operable to be electrically connected with any of the first plurality of output taps and a plurality of first auxiliary contacts wherein the plurality of first auxiliary contacts are not connected to the first secondary coil; a second moveable contact switch configured to be electrically coupled to an electric machine and selectively operable to be electrically connected with any of the second plurality of output taps and a plurality of second auxiliary contacts wherein the plurality of second auxiliary contacts are not connected to the second secondary coil; a third moveable contact switch configured to be electrically coupled to an electric machine and selectively operable to be electrically connected with any of the third plurality of output taps and a plurality of third auxiliary contacts wherein the plurality of third auxiliary contacts are not connected to the third secondary coil as claimed therein is not present in the invention of Group I.

The groups lack unity of invention because even though the inventions of these groups require the technical feature of a multiphase power supply, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US PGPub 2016/0293294 to Schlumberger.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER S BOBISH/           Examiner, Art Unit 3746